      Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 1 of 10



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA                            17-cr-6016-CJS-JWF
                                                    17-cr-6017-CJS-JWF

            v.                                     NOTICE OF MOTION

RICHARD LEON WILBERN,

                        Defendant.
__________________________________

MOTION BY:                           Anne M. Burger, Assistant Federal Public
                                     Defender, Attorney for Richard Leon
                                     Wilbern.
DATE, TIME & PLACE:
                                     At a date and time to be set before the
                                     Honorable Jonathan W. Feldman, U.S.
                                     Courthouse, Rochester, New York.

SUPPORTING PAPERS:
                                     Affirmation of Anne M. Burger, affirmed on
                                     January 3, 2019, the attachment hereto, and
                                     all prior proceedings had herein.

RELIEF REQUESTED:                    An Order suppressing evidence as requested
                                     herein.

Dated: January 3, 2019
       Rochester, New York
                                     /s/Anne M. Burger__________
                                     Anne M. Burger
                                     Assistant Federal Public Defender
                                     28 East Main Street, Suite 400
                                     Rochester, New York 14614
                                     585-263-6201
                                     anne_burger@fd.org
                                     Attorney for Richard Leon Wilbern

TO:   Douglas Gregory, AUSA
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 2 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                         17-cr-6016-CJS-JWF
                                           17-cr-6017-CJS-JWF

             v.                                   AFFIRMATION

RICHARD LEON WILBERN,

                        Defendant.
___________________________________




      Anne M. Burger, Assistant Federal Public Defender for the Western District

of New York, affirms as follows:

      I am an attorney licensed to practice law in the State of New York and the

United States District Court for the Western District of New York, and I represent

Richard Leon Wilbern.

      I am familiar with this case by reasons of my investigation of this matter,

conversations with my client and others, and my review of the discovery material

provided to date by the government.

      This affirmation is submitted in support of the relief requested herein, and is

based upon the facts as I know them, the Federal Rules of Criminal Procedure, the

Federal Rules of Evidence, the United States Constitution, and other pertinent

statutes and law.
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 3 of 10




                           RELATING TO DISCOVERY AND BRADY

      On January 19, 2018, the defense asked the government to disclose any jail

telephone recordings of Mr. Wilbern (email on file).

      In faxed correspondence of February 2, 2018, the defense alerted the Court to

additional materials it had requested from the government including jail telephone

recordings of Mr. Wilbern. The defense also referenced this correspondence in its

motion seeking discovery and Brady material. See Documents 25 (17-CR-6016) and

39 (17-CR-6017).

      In its February 16, 2018, motion response the government essentially said

that it was doing the best it could:

      On or about February 1, 2018, the defense provided the government
      with a 5-page, single-spaced supplemental request for additional items,
      materials, photos, reports, notes, records and documents. On February
      15, 2018, the defense emailed the government with a list of additional
      items that they are requesting. The government has worked diligently
      to provide most, if not all, of the requested items, including those that
      are not in the custody or control of the government. As to the February
      1, 2018 requests, those items are being supplied to the defense
      concurrent with the filing of this motion response. The February 15,
      2018 requests will be supplied by February 23, 2018. The defense has
      indicated that it intends to file additional requests, to which the
      government will respond as appropriate.

See Documents 26 (17-CR-6016) and 40 (17-CR-6017).

      From the time of the defense’s initial request for these recordings in January

of 2018 until the filing of its response to the defense motions between 8 and 9

months later the government never confirmed the existence of jail telephone calls.

Nor did it provide them to the defense. Nor did it refuse to do so.
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 4 of 10




      On October 1, 2018, the government revealed that it intended to offer at trial:

      certain jail phone calls made from the Monroe County [J]ail in which Richard
      Wilbern references his ownership of the personal items located inside the
      garage at 27 Tubman Way. The exact calls, and related transcripts, which
      will not exceed five in number, will be provided to counsel under separate
      cover.

See Document 61 (17-CR-6016), at 1-2.

      On October 11, 2018, the government provided recordings of “approximately

nine (9) jail” calls to the defense. See Exhibit A. The government has provided no

other such recordings to the defense.

      The Court should direct the government to immediately provide the defense

with all jail telephone recordings of Mr. Wilbern. Mr. Wilbern has been detained for

more than two years. It is highly unlikely that the only such recordings in the

government’s possession include the “approximately nine” calls it intends to offer at

trial. Instead, it is probable that the government has many such recordings in its

possession. The Court should direct that all such recordings be provided to the

defense without further delay. This course will prevent more delay beyond that

already created by the government’s failure to provide the recordings when first

requested nearly one year ago. Such a directive will allow the defense to effectively

represent Mr. Wilbern and advocate on his behalf in motions and at trial and

substantially reduce the risk of unfair surprise by the government should it

determine that it wishes to use at trial other recordings it has withheld from the

defense up to that point. Finally, the Court should direct that these recordings be

provided so that the defense can assess the context of the “approximately nine”
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 5 of 10



recordings in comparison with other conversations involving similar topics and/or

with similar participants.

      Should the Court issue the requested directive, the defense requests the

opportunity to supplement its motions based upon the additional disclosure.




                              MOTION TO SUPPRESS EVIDENCE

      Introduction

      As noted above, the government has revealed that it intends to offer

“approximately nine” jail calls of Mr. Wilbern at trial. The defense seeks an order of

suppression precluding the government’s use of the jail calls against him at trial. At

no time did Mr. Wilbern agree to the government intercepting his telephone calls

while detained and using them in a criminal prosecution. Mr. Wilbern raises

challenges by way of Title III and the First Amendment.




                                        TITLE III

      The government monitoring of Mr. Wilbern’s telephone calls within the

Monroe County Jail violated Title III of the Omnibus Crime Control and Safe

Streets Act, 18 U.S.C. §§ 2510 et seq. [hereinafter “Title III”]. Title III prohibits

warrantless interceptions of “any wire or oral communications.”
      Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 6 of 10



       Title III generally forbids the intentional interception of oral or wire

communications such as telephone calls, absent court-ordered authorization. 18

U.S.C. §§ 2510 et seq. An unlawfully intercepted telephone call may not be offered

as evidence in any trial. See 18 U.S.C. § 2515, United States v. Workman, 80 F.3d

688, 692 (2nd Cir. 1996). This prohibition extends to monitored communications in

detention. United States v. Amen, 831 F.2d 373, 378 (2nd Cir. 1987).

       Based upon information and belief, these recordings were made without a

warrant, valid consent or lawful authority justifying their interception. No

eavesdropping warrant has been produced. As a result, unless an exception to Title

III applies, the interceptions were illegal and are therefore inadmissible at trial. To

the extent that the government claims that Mr. Wilbern was on notice that his

telephone calls might be monitored and/or recorded such notice would be

insufficient to alert a detainee to the use of such calls by the government against

him at trial outside of the jail context. Accordingly, such notice would fail to support

a finding of either express or implied consent to such recording and use.

       Mr. Wilbern has standing to challenge the seizure in question. Title 18 U.S.C.

§ 2518(10)(a) states, in relevant part, that “[a]ny aggrieved person . . . may move to

suppress the contents of any wire or oral communication intercepted pursuant to

this chapter . . .”

       An “aggrieved person” pursuant to 18 U.S.C. § 2510(11) is “. . . a person who

was a party to any intercepted wire, oral, or electronic communication or a person

against whom the interception was directed.” Mr. Wilbern is a person who was a
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 7 of 10



party to communications intercepted. Thus, there can be no argument as to Mr.

Wilbern’s standing to challenge the government’s interception of the

communications to which he was a party; the statute specifically confers such

standing upon him.

      To the extent that the government advances a claim that the recordings are

subject to some exception it should be required to establish its claim at an

evidentiary hearing.

      As a result of the above, the Court should either suppress the recordings from

use at trial or direct that a hearing be held to ensure a full development of the

parties’ respective contentions.




                               CONSTITUTIONAL VIOLATIONS

      The Supreme Court has on several occasions reviewed the question of the

constitutional rights of prisoners; imprisonment necessarily deprives prisoners of

common rights and privileges that are available to ordinary citizens. See Wolff v.

McDonnell, 418 U.S. 539, 555 (1974). Although prisoners’ rights may be diminished

in the face of the needs of a jail environment, prisoners are not wholly deprived of

constitutional protections; “[t]here is no iron curtain drawn between the

Constitution and the prisons of this country.” Id. In light of the following, the Court

should suppress from use at trial Mr. Wilbern’s jail telephone conversations as

having been gathered in violation of his First Amendment rights.
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 8 of 10



      In contrast to convicted or sentenced prisoners, pretrial detention is designed

not to punish but instead to ensure public safety and an accused’s presence at trial.

See Bell v. Wolfish, 441 U.S. 520 (1979). Accordingly, pretrial detainees “retain at

least those constitutional rights that [the Supreme Court has] held are enjoyed by

convicted prisoners,” and their conditions of confinement may not be punitive. Id. at

545, 535. Moreover, when a jail policy “infringes [upon] a specific constitutional

guarantee, such as the First Amendment, the practice must be evaluated in the

light of the central objective of prison administration, safeguarding institutional

security.” Bell, 441 U.S. at 547. In Mr. Wilbern’s case, the wholesale recording of his

jail telephone conversations violates the Constitution without a sufficient

justification related to public safety or institutional security. Mr. Wilbern’s free

speech and association rights are unduly burdened by such a policy where he is no

longer able to maintain family and personal relationships by telephone without

necessarily having the government join as a silent participant in these personal

discussions. The Court should suppress from use at trial Mr. Wilbern’s jail

telephone conversations.

      The applicable framework for evaluating an infringement on the

constitutional rights of prisoners is the test described in Turner v. Safley, 482 U.S.

78 (1987). First, does the complained-of prison policy infringe upon a cognizable

constitutional right or liberty interest. Second, is the policy “reasonably related to

legitimate penological objectives” or does it represent an “exaggerated response” to

those concerns. Id. at 87. In the context of pretrial detainees, like Mr. Wilbern, the
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 9 of 10



test is modified due to the fact that “penological objectives” are not legitimate

objectives for pretrial detainees. United States v. El-Hage, 213 F.3d 74, 81 (2d Cir.

2000).

         Though “freedom of association is among the rights least compatible with

incarceration,” the right to intimate association is not “altogether terminated” by

incarceration, nor is it “always irrelevant to claims made by prisoners” Overton v.

Bazzetta, 539 U.S. 126, 131 (2003). There is no valid, non-punitive reason why Mr.

Wilbern should not be permitted to maintain his family and personal relationships,

which pose no jail security risks, without interception of those conversations by the

government. As a result, the jail’s policy is fundamentally unfair to him and it

unduly burdens his First Amendment rights.

         In light of the above, the Court should order the Government to disclose all of

Mr. Wilbern’s recorded jail telephone conversations. Further, the Court should

suppress the use of the recordings at trial or, in the alternative, order a fact finding

hearing. Following the hearing, the Court should preclude the government from

using the recordings at trial as having been obtained in violation of Title III and Mr.

Wilbern’s First Amendment rights.




                                       CONCLUSION

         In light of the foregoing, the Court should issue the relief requested. Mr.

Wilbern respectfully requests the opportunity to supplement this pleading should
     Case 6:17-cr-06016-CJS-JWF Document 74 Filed 01/03/19 Page 10 of 10



the government’s response raise additional issues of fact or law not sufficiently

addressed herein.

Dated: January 3, 2019
       Rochester, New York
                                        Respectfully submitted,


                                            /s/Anne M. Burger
                                        Anne M. Burger
                                        Assistant Federal Public Defender
                                        28 E. Main Street, Suite 400
                                        Rochester, New York 14614
                                        585-263-6201
                                        anne_burger@fd.org
                                        Attorney for Richard Wilbern

 To: Douglas Gregory, AUSA
